Citation Nr: 0426411	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  02-08 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to compensation under38 U.S.C.A. § 1151 for 
additional eye disability due to VA medical treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel






INTRODUCTION

The veteran had active military service from November 1979 to 
October 1981. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, which denied the veteran's claim seeking entitlement to 
compensation under 38 U.S.C.A. § 1151 for additional eye 
disability due to VA medical treatment. 


FINDINGS OF FACT

1.  The veteran underwent operations in July 1992, February 
1998, and May 1998, to correct his esotropia and diplopia; 
the surgeries were approved by VA.  

2.  The veteran did not incur additional eye disability due 
to the VA-approved surgeries in July 1992, February 1998, and 
May 1998; although the veteran's double vision got worse 
after his surgeries, the additional disability which he 
incurred was merely coincidental with the surgeries.  


CONCLUSION OF LAW

The veteran did not incur additional eye disability as a 
result of VA-approved surgical treatment.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. §§ 3.358, 3.800 (2002).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran was seen in January 1990 complaining of esotropia 
with diplopia.  It was reported that the veteran had worn 
glasses with prisms since age 3.  

In July 1992, the veteran underwent a bilateral medial rectus 
recession of 3.5 mm. with the recession on the left eye 
placed on an adjustable suture at the Oregon Health Sciences 
University.  Preoperative diagnosis was esotropia.  There 
were no complications described and no evidence of excessive 
bleeding during the operation or following surgery.  

The veteran was seen in February 1994.  It was noted that he 
had almost constant diplopia since trauma to the left eye in 
May 1993 when he had been severely assaulted.  The left eye 
had been hit and the lens broken.  

The veteran was seen in January 1996 at Oregon Health 
Sciences University for evaluation of chronic hepatitis C 
with complaints of fatigue and abdominal discomfort.  His 
major risk factor was multiple blood transfusions he received 
in 1991.  

The veteran underwent an operation on February 17, 1998, at 
the Oregon Health Sciences University for estropia and 
hypotropia of the left eye, and status post bilateral medial 
rectus recessions 3.5 mm. in both eyes.  The operations that 
were performed were right medial rectus recession, right 
lateral rectus resection, and left inferior rectus recession.  
There were no complications described, and there was no 
evidence of excessive bleeding.  It was noted that an 
extensive discussion regarding the procedures, alternatives, 
risks and questions conference was undertaken in January, and 
the veteran was noted to understand the possibility of 
hemorrhage, infection, loss of vision, and possible need for 
repeat surgery.  

The veteran underwent an operation on May 19, 1998, for 
esotropia and diplopia.  He underwent elective strabismus 
surgery involving exploration of the right medial rectus and 
exploration of the left inferior rectus with advancement of 
the right medial rectus on an adjustable suture, and 
advancement of the left inferior rectus on an adjustable 
suture.  It was noted that the right medial rectus had 
slipped within its own sheath and the muscle belly was lined 
approximately 12 mm. from the limbus.  The muscle was then 
disinserted and advanced to lie approximately 9 mm. from the 
limbus.  It was found that the left inferior rectus had 
slipped inferiorly in its sheath, and it was sutured to lie 
approximately 9 mm. from the limbus of the left eye.  There 
was no mention than a blood vessel was removed or tied off in 
the left eye, or mention of excessive bleeding.  

The veteran was seen for double vision in July 1998.  He was 
referred to the VA neurology clinic for work-up of a possible 
neurological cause of the diplopia.  The history recorded at 
that time was that the veteran had double vision all of his 
life due to a "lazy eye."  He was able to use prisms in his 
glasses to correct the double vision.  It was noted that the 
veteran had suffered a head injury when involved in a 
motorcycle accident in 1997, and had a recurrence of his 
esotropia.  

In the veteran's September 1998 statement, he asserted that 
he was receiving treatment for his eyes from the VA Medical 
Center.  He wrote that he had a blood disorder which should 
have been properly diagnosed prior to his first eye surgery 
six or seven years ago.  He wrote that the blood disorder had 
affected the outcome of his eye surgeries, because it was not 
properly diagnosed prior to treatment.  He requested 
compensation under 38 U.S.C.A. § 1151 for the VA's failure to 
properly diagnose the blood disorder.  

In a July 1999 letter, the veteran argued that one of the 
doctors who performed his surgery stated that he was 
responsible for the veteran's failed surgery.  He stated that 
one of the doctors told him that his stitches were not tied 
properly.  He wrote that the third chance to fix this did not 
work, and that in an attempt to fix the situation, they cut 
and sacrificed a blood vessel to the back of his left eye, 
and the double vision was back.  

In November 2000, a VA examiner reviewed the veteran's claim.  
He commented that the VA authorized and paid for all 
surgeries which were done at the Casey Eye Institute.  The 
examiner commented that the veteran did not have a blood 
disorder.  It was noted that it was considered for a time 
during 1998 that he possibly had myasthenia gravis and he 
underwent several tests, and was placed on a trial of 
medication, but it was determined in December 1998 that he 
did not have the condition, thus there was no misdiagnosis of 
a condition, and it did not alter the outcome of his 
surgeries.  

Regarding the question of whether the veteran's blood 
condition was not properly diagnosed prior to his surgery, 
the examiner commented that the veteran did not have a blood 
condition.  It was noted that the diagnosis was considered, 
and later it was felt that it was not a myasthenia gravis 
condition.  It was noted that the veteran was left with 
residual double vision following his multiple surgeries and 
that it was felt that the reason for deterioration of his 
condition was that the muscles had slipped with the sheath of 
his eye muscles.  The examiner noted that there was no 
indication of a sacrifice of a blood vessel beyond the eye in 
any of the surgical records which the examiner looked at.  
The examiner noted that the veteran had several episodes 
where his double vision got worse following head trauma after 
an assault in a motorcycle accident, but it was impossible to 
say how much this affected the final outcome of this 
condition.  


Analysis

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in the June 2002 Statement of 
the Case.  In this document, the RO also provided notice of 
what evidence it had considered.    

In May 2002, the RO sent the veteran a VCCA letter.  In said 
letter, the RO asked the veteran to tell it about any 
additional evidence he wanted obtained.  The letter told the 
veteran that the RO was required to make reasonable efforts 
in obtaining relevant records and to inform the veteran about 
the attempts.  Throughout the appeal and in the VCAA letter, 
the veteran has been asked to provide VA with information 
about other evidence that might be available, and was told VA 
would assist him in obtaining additional evidence (such as 
private medical reports and reports from federal agencies).  
In short, the RO has informed the appellant which information 
and evidence that the appellant was to provide to VA and 
which information and evidence that the VA would attempt to 
obtain on behalf of the appellant.    38 C.F.R. § 3.159 (b) 
(2002); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  He was 
afforded a VA examination to determine whether additional eye 
disability was incurred due to VA medical treatment.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.  In short, the requirements under the VCAA have 
been met.  

In light of the United States Court of Appeals for the 
Federal Circuit (hereinafter, "Federal Circuit") decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, slip op. at 15-22 (Fed. Cir. Sept. 22, 
2003), further analysis is necessary.  The Federal Circuit 
held that the 30-day time limitation for submitting evidence 
as set forth in § 3.159(b) is contrary to the statutory 
mandate set forth in 38 U.S.C. § 5103(b)(1), which clearly 
establishes a one-year time limitation for a claimant to 
submit necessary information and evidence in support of 
his/her claim.  Id. at 19-21.

In the instant case, the record reflects that the actual VCAA 
letter was sent in May 2002.  The letter told the veteran 
what evidence was needed to substantiate his claim.  Although 
the letter told the veteran to submit information about 
additional evidence within 30 days, the veteran responded to 
the aforementioned letter on several occasions after the 30 
day period, and the veteran has had opportunities to submit 
additional evidence and argument throughout the one-year 
period following May 2002.  The veteran had an informal 
conference with the RO's Decision Review Officer in July 
2002.  In October 2002, the veteran was notified that his 
case was being forwarded to the Board of Veterans' Appeals 
and that he could submit additional evidence directly to the 
Board.  His representative submitted a statement in February 
2003, in which the representative reported that the veteran's 
contentions had been adequately set forth    As a result of 
the ongoing development of the claim in the year following 
the May 2002 VCAA letter, the veteran has not beeen 
disadvantaged by the misleading reference to a 30-day 
response period.  

According to 38 U.S.C.A. § 1151 (West 2002), when a veteran 
suffers injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of his own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in 
additional disability, then compensation shall be awarded in 
the same manner as if the additional disability was service 
connected, i.e., in the same manner as if the additional 
disability was due to an injury or disease that he had 
incurred during his active military service.

It must be borne in mind that the veteran did not file his 
claim for section 1151 compensation until September 1998.  
Accordingly, he must show fault or negligence on the part of 
VA in providing the medical treatment in question to prevail 
in his appeal. See 38 U.S.C.A. § 1151 (West 2002) (a showing 
of fault or negligence is necessary for recovery of claims 
filed on or after October 1, 1997).  Only if he had filed his 
claim prior to that date would this not be necessary.  See 
Brown v. Gardner, 115 S. Ct. 552 (1994), aff'g 5 F.3d 1456 
(Fed. Cir. 1993), aff'g Gardner v. Derwinski, 1 Vet. App. 
584, 586-88 (1991); see also VAOPGCPREC 40-97 (Dec. 31, 
1997).

The regulations implementing 38 U.S.C.A. § 1151 are 38 C.F.R. 
§§ 3.358, 3.800.  They provide, in pertinent part, that, in 
determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto. 38 
C.F.R. § 3.358(a).  With regard to medical or surgical 
treatment, the veteran's physical condition prior to the 
disease or injury is the condition that the medical or 
surgical treatment was intended to alleviate. 38 C.F.R. § 
3.358(b)(1).  Compensation is not payable if the additional 
disability is a result of the natural progress of the injury 
or disease for which the veteran was hospitalized. 38 C.F.R. 
§ 3.358(b)(2).  Even more importantly to this particular 
case, however, the additional disability must actually result 
from VA hospitalization or medical or surgical treatment and 
not be merely coincidental therewith. 38 C.F.R. § 
3.358(c)(1), (2).  Additionally, compensation is not payable 
for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are those 
which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment. 38 C.F.R. § 
3.358(c)(3).

The evidence shows that the veteran underwent operations at 
the Oregon Health Sciences University in July 1992, February 
1998, and May 1998 to correct his esotropia and diplopia.  
All of the operations were approved by VA.  The veteran's 
claim is that he had a blood disorder which was not properly 
diagnosed prior to the surgeries, and that this failure 
affected the outcome of his surgeries in a negative manner.  
The evidence does not show this to be the case.  When the 
veteran's claim was reviewed by a VA examiner in November 
2000, the examiner stated that the veteran did not have a 
blood disorder.  The examiner stated that it was thought at 
one time that the veteran had a blood disorder, and possibly 
had myasthenia gravis, but it was determined in December 1998 
that the veteran did not have the condition.  The examiner 
commented that the veteran was left with residual double 
vision following his surgeries, and that the reason for the 
deterioration of the condition was that the muscles had 
slipped with the sheath of the veteran's eye muscles.  

In July 1999, the veteran argued that one of the doctors who 
performed his surgery told him that stitches were not tied 
properly.  He wrote that the doctor told him that in an 
attempt to fix the veteran's situation, they cut and 
sacrificed a blood vessel to the back of the veteran's left 
eye, with the double vision subsequently returning.  However, 
the veteran has not presented a statement from the doctor in 
question.  Also, when the VA examiner reviewed the veteran's 
claim, he commented that there was no indication of a 
sacrifice of a blood vessel beyond the eye in any of the 
surgical records.  

As a layperson without medical training or expertise, the 
veteran is not competent to render a probative opinion on a 
medical matter, such as whether he has a blood disorder which 
was not properly diagnosed, or whether his surgeries were not 
performed properly.   See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

The medical evidence does not show that the veteran has a 
blood disorder or had one prior to any of his three 
operations.  The medical evidence also does not show that the 
operations were performed in a negligent manner.  A VA 
physician has reviewed the veteran's claims folder and agrees 
with these findings.  Accordingly, the veteran's claim must 
be denied.  

In reaching the decision to deny the veteran's claim, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the competent evidence neither 
supports a finding that, nor is in relative equipoise on the 
question of whether, the veteran suffers from the currently 
claimed disability, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

The claim for compensation under 38 U.S.C.A. § 1151 for 
aggravation of the veteran's existing eye disability is 
denied.




	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



